Case: 5:20-cr-00297-DCN Doc #: 19 Filed: 08/25/20 1 of 1. PagelD #: 48

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Minutes of Proceedings before DATE: August 25, 2020
DONALD C. NUGENT
United States District Judge CASE NO: 5:20 CR 297

COURT REPORTER: None

PRETRIAL CONFERENCE
UNITED STATES OF AMERICA

-VS-

MATTHEW PAUL SLATZER,

APPEARANCES: Plaintiff: Toni Schnellinger Feisthamel, Esq.
Defendant: Anthony J. Vegh, Esq.

 

 

 

 

 

 

 

 

 

 

aoe

Length of Proceedings 4 Dy Aw

&

Pe,

 
